Title: To Thomas Jefferson from Thomas Appleton, 2 April 1823
From: Appleton, Thomas
To: Jefferson, Thomas

Leghorn
2nd April 1823.It was my intention, Sir, by this conveyance, to have written to the late Governor Miller of North Carolina, requesting the favor of you, to give it a safe course to him; but uncertain as I am, if he is even still in existence, and not knowing the name of any other individual in the State, will you allow me, so far to trespass on your kindness towards me, as to relate to you, the motive of the letter, I intended to write to him. I feel persuaded, in perusing the following, you will think I have some cause, if you should perceive, any feeling of irritation, at the improper neglect I have receiv’d from the executive of that state.—About six years ago, Governor Miller wrote to me, requesting my utmost attentions, to the statue of Washington, to be sculptur’d at Rome, and which request was strengthen’d, by a letter from Mr Monroe, then Secretary of State, to the same effect; to which, I immediately acquiesc’d, in a letter of reply to Governor Miller.—two or three letters mutually pass’d on the subject, when in his last to me, he left uncontroul’d to my judgement, the size, attitude, emblems on the piedestal, and indeed, every object relating to it—however flattering, was this confidence placed in me, it was one, I was, in no wise, ambitious of receiving, as the fear of reproach, was more powerful on my mind, than the hopes of applause—there was no time to waste, in corresponding with the extremes of the earth, and I thus acceeded to his very earnest desires.—I made an agreement with Mr Canova for the statue, and with the incomparable Mr Tretanove for the piedestal, with all the emblems and ornaments. I determin’d on the size, attitude and garb: I designated all the allusive figures which adore the four sides of the piedestal, for the single light I receiv’d from Governor Miller; was the height of their Senate hall.—I sent to Rome, my colossal bust of Washington, by Cerracchi, as the only guide, for the portrait in possession of a Mrs Coustus, though promis’d me, was never sent.—I receiv’d all the remittances; a continual correspondence of four years: a journey to Rome; terminated the business; embark’d it at Civita Vecchia, and it has, as I learn through, american gazettes, safely arriv’d, and drawn the general approbation of the government and the people.—On its embarkations, I wrote triplicate letters, with the most minute statement of the statue and the basso releives, with triplicate accounts, and vouchers for every charge.—I made not the smallest charge, for my labours and time; for though I am not affluent, I merely added, it was an item, that I left to his own feelings, if they merited any reward, beyond the approbation of my conduct, in the completion of the statue; but to the present hour, now two years elaps’d since its embarkation, and for three years previous, I am without a syllable from the government, or any subordinate authority.—I consider, Sir, the little services mutually render’d among men, as a currency, which leaves no debt on either side; but I cannot conceive, agreeably to my views of civilization, that a continued attention of four years, with a correspondence of more than one hundred & fifty letters. my journey to Rome, and on an object which is to be immortal, that I am not entitled, at least, to a decorous reply; even the knowledge of the remittances, were made known to me, only by the Bankers in Europe.—it may be convenient to terminate the business in this summary way, but I know too well, the extreme correctness of your judgement, to beleive, you will view it, as becoming the dignity of the state, or to disapprove my own sensibility of so indecorous a neglect, of what long habits of society have taught me, as an indispensable duty in the intercourse of life.—were I a merchant, I should have charg’d a large commission on the amount, and my time in the journey to Rome.—I have done all that a merchant could have done, and I have designated all they approve, if I may judge by the gazettes—both the artists have only follow’d my instructions, as I was left, alone to determine all they admire.—I have an office whose wretched product, little exceeds the rent of a modest house;  and our patriotism, like our charities, should be limited to our means. Will you allow me then, Sir, to request of your goodness to point out to me, what steps I should pursue, & what I should greatly prefer, is that you would have the kindness, to intimate this neglect, to some confidential friend of your’s in that state, that it may be recall’d to the memory of the Governor.—It is possible, that the present chief magistrate, is ignorant even of my name; but the government of the state, has lately sent through my hands, a resolution of thanks to Canova, (without a line to me,) which I have learnt is express’d in the strongest terms of approbation and applause, comparing the statue to the divine labours of Praxitelles & Phidias.—In a word, Sir, my single wish is, that I may receive a suitable reply to my triplicate letters, sent with the statue.—to recognize my services, is becoming to the government and a justice which is due to me; the mode they will determine, though I was inform’d, in the origin of the business, it would be pecuniary—this I confess would best suit my finances, for I am not rich enough, to appreciate in an equal degree, expressions of approbation.—Allow me, Sir, on this day, on which, I beleive, you have completed your 80th year, to offer you, my sincere congratulations, that Providence seems to have seconded all the noblest views to which your heart could aspire, by filling up your years with virtues & glory, which the whole world acknowledge and admire; and endorsing you with a bodily firmness which scarcely leaves you to regret the vigour of youth.—It is rare, indeed, that we discover any one, who was born on the same day of the year with ourselves; in truth, it is so rare, that I had never known any one born on the 2nd of April, the day of my own birth, until I read your age in a biographical history printed in the U:States—thus, I have this day compleated my 60th year.—Accept, Sir, my most heartfelt wishes, for a long continuance of your health, for your virtues will outlive the forms of government.Th: Appleton